Citation Nr: 0025680	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty from August 1969 to April 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  Medical evidence has been presented or secured in this 
case which shows current diagnoses of polysubstance abuse and 
chemical dependence.

2.  No medical evidence has been presented or secured in this 
case to show that polysubstance and chemical dependence, 
first shown by medical evidence dated in December 1998, or 
another psychiatric disorder existing currently, if any, is 
the result of a disease or injury incurred in service.

3.  No medical evidence has been presented or secured in this 
case to show that the veteran has been diagnosed with PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

The Board notes that the statement of the case, dated in 
January 1997, was not mailed to the last address of record 
for the veteran.  It was subsequently remailed to the correct 
address in April 1999.  The veteran filed a substantive 
appeal, VA Form 9, which was received at the RO on April 29, 
1999.  The Board concludes that the statement received on 
April 29, 1999, was timely filed and therefore, the Board 
will not review the case as to whether new and material 
evidence has been submitted to reopen a finally denied claim 
but will review the claim for service connection for PTSD de 
novo.

Analysis

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Direct 
service connection is precluded by law for a substance abuse 
disability.  38 U.S.C.A. §§ 105(a), 1110 (West 1991 & Supp. 
2000); VAOPGCPREC 7-99 at para. 9 (June 9, 1999).  Although 
service connection may be granted for a substance abuse 
disability that is proximately due to or the result of a 
service-connected disability under section 3.310(a) of VA 
regulations, disability compensation cannot be paid for a 
substance abuse disability.  VAOPGCPREC 7-99 at para. 4; 
38 C.F.R. § 3.310(a).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

Medical evidence has been presented or secured in this case 
which shows current diagnoses of polysubstance abuse and 
chemical dependence.  Specifically, these diagnoses are shown 
on VA progress notes dated from December 1998 to September 
1999.  There is no competent medical evidence of any other 
current psychiatric disorder.  Specifically, no medical 
evidence has been presented or secured in this case to show 
that the veteran has been diagnosed with PTSD.

Because there is no competent evidence of a diagnosis of PTSD 
and no competent evidence relating a current psychiatric 
disorder to military service, the Board concludes that the 
claim for service connection for PTSD is not well grounded, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for PTSD on the basis that it was not well 
grounded, the Board concludes that the appellant is not 
prejudiced by the Board's denial of the claim on this basis 
because the RO accorded the appellant greater consideration 
than the claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see Edenfield v. 
Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); VAOPGCPREC 
16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a psychiatric disorder to include PTSD well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for PTSD is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


